Pursuant to Ind.Appellate Rule 65(D),                                  Jul 30 2013, 7:39 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

GARY WAYNE SHORTT                                   GREGORY F. ZOELLER
Plainfield, Indiana                                 Attorney General of Indiana

                                                    RICHARD C. WEBSTER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

GARY WAYNE SHORTT,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 73A01-1212-CR-590
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE SHELBY SUPERIOR COURT
                           The Honorable Jack A. Tandy, Judge
                              Cause No. 73D01-0801-FC-2


                                          July 30, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION


MAY, Judge
          Gary Wayne Shortt appeals the denial of his Motion for Earned Credit Time and to

Correct Error in Sentence. We affirm.

                              FACTS AND PROCEDURAL HISTORY

          On December 19, 2008, the trial court sentenced Shortt to seven years, with four years

executed and three on probation, for Class C felony operating a vehicle after forfeiture for

life.1 As a condition of his probation, Shortt was to serve 270 days on home detention.

          On March 20, 2012, the State filed a petition to revoke Shortt’s probation and Shortt

admitted he violated probation. The trial court ordered Shortt to serve the remainder of his

sentence, two years, consecutive to a sentence in Johnson County.

          On December 5, 2012, Shortt, pro se, filed a Motion for Earned Credit Time and to

Correct Error in Sentence. He alleged the trial court should have given him 270 days credit

time for the time he was serving home detention as a condition of his probation. The trial

court denied Shortt’s motion.

                                 DISCUSSION AND DECISION

          We first note Shortt proceeds in his appeal pro se. It is well settled that pro se

litigants are held to the same standard as licensed attorneys. Evans v. State, 809 N.E.2d 338,

344 (Ind. Ct. App. 2004), trans. denied. They also are required to follow procedural rules.

Id.

          Shortt argues the trial court erred when it denied him 270 days credit for the time he

allegedly spent on home detention as part of his probation. “It is Appellant’s duty to present


1
    Ind. Code § 9-30-10-17.
                                                2
an adequate record showing the alleged error. Where he fails to do so, the issue is deemed

waived.” Thompson v. State, 761 N.E.2d 467, 471 (Ind. Ct. App. 2002). Shortt has not

provided anything in the record to demonstrate how many of the 270 ordered days he

actually served on home detention. Therefore, the issue is waived. See id. Accordingly, we

affirm the trial court’s denial of his motion.

       Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                                 3